Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000723
                                                         20-OCT-2015
                                                         08:38 AM



                              SCWC-12-0000723

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  CITIBANK (SOUTH DAKOTA), N.A., Respondent/Plaintiff-Appellee,

                                    vs.

            DYLAN THEDE, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000723; CIV. NO. 11-1-0115)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Upon consideration of petitioner/defendant-appellant

Dylan Thede’s application for writ of certiorari, it appears that

Thede’s application was due on September 2, 2015, which was 30

days after the Intermediate Court of Appeals’ August 3, 2015

judgment.    Hawai#i Revised Statutes (HRS) § 602-59(c) (Supp.

2014); Hawai#i Rules of Appellate Procedure (HRAP) Rule

40.1(a)(1) (2015).    It further appears that Thede requested an

extension of time on September 4, 2015, which was untimely and

was appropriately denied.      HRS § 602-59(c); HRAP Rule 40.1(a)(3).

            Thede’s application was filed on October 2, 2015.      The

application is untimely and thus, this court lacks appellate

jurisdiction.    Therefore,
          IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

          DATED:    Honolulu, Hawai#i, October 20, 2015.

Dylan Thede,                 /s/ Mark E. Recktenwald
petitioner pro se
                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Richard W. Pollack

                             /s/ Michael D. Wilson




                                  2